
	
		I
		112th CONGRESS
		1st Session
		H. R. 2772
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Runyan (for
			 himself, Mr. Jones, and
			 Ms. Ros-Lehtinen) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to permit eligible fishermen to approve certain limited access
		  privilege programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Saving Fishing Jobs Act of
			 2011.
		2.Approval of
			 certain limited access privilege programs
			(a)Eligibility To
			 sign petitionSection
			 303A(c)(6)(B) of the Magnuson-Stevens Fishery Conservation and Management Act
			 (16 U.S.C. 1853a(c)(6)(B)) is amended by striking For multispecies
			 permits and all that follows through this
			 subparagraph.
			(b)Initiation by
			 eligible fishermen under certain CouncilsSection 303A(c)(6)(D) of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1853a(c)(6)(D)) is amended to read as follows:
				
					(D)New England,
				Mid-Atlantic, South Atlantic, and Gulf initiation
						(i)In
				generalIn the case of a
				fishery under the authority of the New England, Mid-Atlantic, South Atlantic,
				or Gulf of Mexico Fishery Management Council, a fishery management plan or an
				amendment to a fishery management plan that would establish a limited access
				privilege program to harvest fish may not take effect unless—
							(I)a petition
				requesting development of such program is submitted in accordance with clause
				(ii) and certified under clause (iii);
							(II)the Council makes
				available to eligible fishermen an estimate of the amount of the fee that would
				be collected under section 304(d)(2) if such program were established;
				and
							(III)not earlier than
				90 days after the estimate required under subclause (II) has been made
				available, the proposed plan or amendment is approved by a vote of two-thirds
				of eligible fishermen in the fishery for which the program would be
				established.
							(ii)PetitionA
				group of fishermen constituting more than 50 percent of eligible fishermen in a
				fishery may submit a petition to the Secretary requesting the development of a
				limited access privilege program for the fishery. Any such petition shall
				clearly state the fishery to which the limited access privilege program would
				apply.
						(iii)Certification
				by SecretaryUpon the receipt of any such petition, the Secretary
				shall review all of the signatures on the petition and, if the Secretary
				determines that the signatures on the petition are those of more than 50
				percent of eligible fishermen in the fishery for which the program would be
				established, the Secretary shall certify the petition.
						(iv)Definition of
				eligible fishermenFor purposes of this subparagraph, the term
				eligible fishermen means holders of permits issued under a fishery
				management
				plan.
						.
			3.Termination of
			 certain limited access privilege programsSection 303A of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1853a) is amended by adding at the
			 end the following:
			
				(j)Termination
					(1)In
				generalThe Secretary shall terminate a limited access privilege
				program established after the date of the enactment of the Saving Fishing Jobs
				Act of 2011 for a fishery under the authority of the New England, Mid-Atlantic,
				South Atlantic, or Gulf of Mexico Fishery Management Council, on the first date
				on which the Secretary determines that the number of eligible fishermen in the
				fishery in a year is at least 15 percent less than the number of eligible
				fishermen in the fishery in the year preceding the year in which the program
				was established.
					(2)Definition of
				eligible fishermenIn this
				subsection, the term eligible fishermen has the meaning given the
				term in subsection
				(c)(6)(D)(iv).
					.
		4.Fees recovered
			 for certain limited access privilege programsSection 304(d)(2) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1854(d)(2)) is amended by
			 adding at the end the following:
			
				(D)In
				the case of a fee collected under subparagraph (A) for a limited access
				privilege program established under section 303A(c)(6)(D) after the date of the
				enactment of the Saving Fishing Jobs Act of 2011—
					(i)the fee shall be in an amount sufficient to
				recover all costs of such program, including observer costs; and
					(ii)the 3-percent limitation in
				subparagraph (B) shall not apply with respect to such
				fee.
					.
		
